 


109 HR 4539 IH: Cache la Poudre River National Heritage Area Technical Amendments Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4539 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Cache La Poudre River Corridor Act to designate a new management entity, make certain technical and conforming amendments, enhance private property protections, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cache la Poudre River National Heritage Area Technical Amendments Act of 2005. 
2.Cache la Poudre River National Heritage Area 
(a)PurposeSection 101 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended— 
(1)by striking Cache La Poudre Corridor and inserting Cache la Poudre River National Heritage Area; 
(2)by striking Cache La Poudre River Basin and inserting Cache la Poudre River Basin; and 
(3)by striking the Corridor and inserting the Heritage Area. 
(b)DefinitionsSection 102 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)AllianceThe term Alliance means the Poudre Heritage Alliance, a nonprofit corporation incorporated in the State of Colorado.; 
(2)by striking paragraphs (2) and (3) and inserting the following: 
 
(2)GovernorThe term Governor means the Governor of the State of Colorado. 
(3)Heritage areaThe term Heritage Area means the Cache la Poudre River National Heritage Area established by section 103(a).;  
(3)by striking paragraph (4) and inserting the following: 
 
(4)PlanThe term Plan means the Cache la Poudre River National Heritage Area management plan prepared by the Alliance under section 105.; and 
(4)in paragraph (5), by striking Corridor and inserting Heritage Area. 
(c)Establishment and boundaries; landowner withdrawal authoritySection 103 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended— 
(1)in subsection (a), by striking Cache La Poudre Corridor and inserting Cache la Poudre River National Heritage Area; 
(2)in subsection (b)— 
(A)by striking the boundaries of the Corridor and inserting the boundaries of the Heritage Area; 
(B)by striking Cache La Poudre River each place it appears and inserting Cache la Poudre River; and 
(C)by striking and generally depicted and all that follows through the period at the end of the matter following paragraph (19) and inserting as generally depicted on the map entitled Cache la Poudre River National Heritage Area, numbered 960/80,003, and dated April, 2004.; and 
(3)by adding at the end the following: 
 
(d)Management entityThe Alliance shall be the management entity for the Heritage Area. 
(e)Landowner withdrawAny owner of private property included within the boundaries of the Heritage Area shall have that property immediately removed from the boundaries of the Heritage Area by submitting a written request to the Alliance.. 
3.Poudre Heritage Alliance 
Section 104 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended to read as follows: 
 
104.Authorities and duties of the Alliance 
(a)Duties of the allianceTo further the purposes of the Heritage Area, the Alliance shall— 
(1)prepare, obtain approval for, implement, and support the Plan in accordance with section 105; 
(2)administer the Heritage Area; 
(3)conduct meetings regarding the development and implementation of the Plan at least quarterly that are open to the public; 
(4)for any fiscal year in which the Alliance receives Federal funds under this Act— 
(A)submit to the Secretary an annual report that describes the accomplishments, expenses, and income of the Alliance, including grants provided to any other entities during the fiscal year; and 
(B) 
(i)make available for audit all information relating to the expenditure of the Federal funds and any matching funds; and 
(ii)in any agreement authorizing expenditures of Federal funds by other organizations, require that the receiving organizations make available for audit all records and other information relating to the expenditure of the Federal funds; 
(5)encourage by appropriate means economic viability that is consistent with the purposes of the Heritage Area; and 
(6)carry out other duties of the Alliance as required under this Act. 
(b)AuthoritiesThe Alliance may, for the purposes of preparing and implementing the Plan, use Federal funds made available under this Act to— 
(1)make grants to the State of Colorado, political subdivisions of the State, nonprofit organizations, and other persons; 
(2)enter into cooperative agreements with, or provide technical assistance to, the State of Colorado, political subdivisions of the State, nonprofit organizations, and other interested persons; 
(3)hire and compensate staff, including individuals with expertise in cultural, historic, and natural resources protection and heritage programming; 
(4)obtain money or services from any source, including money or services that are provided under any other Federal law or program; 
(5)contract for goods or services; and 
(6)support activities that— 
(A)further the purposes of the Heritage Area; and 
(B)are consistent with the approved Plan. 
(c)Acquisition of land and real property 
(1)Acquisition of real property 
(A)Prohibition on use of federal fundsThe Alliance shall not use Federal funds received under this Act to acquire real property. 
(B)Other fundsNotwithstanding subparagraph (A), the Alliance may acquire real property using any other source of funding, including other Federal funding. 
(2)Acquisition of land from willing sellersNo land or interest in land may be acquired by the Secretary or the Alliance under this Act without the consent of the owner of the land or interest.. 
4.Cache la Poudre River National Heritage Area management plan 
(a)In generalThe Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by striking sections 105 through 109 and inserting the following: 
 
105.Cache la poudre River National Heritage Area management plan 
(a)RequirementsThe Alliance shall prepare and submit to the Secretary for approval a management plan for the Heritage Area that— 
(1)describes comprehensive policies, goals, strategies, and recommendations for— 
(A)telling the story of the heritage of the Heritage Area; and 
(B)encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(2)includes a description of actions and commitments that State and local governments, private organizations, and citizens in the Heritage Area will take to protect, enhance, and interpret the cultural, historic, natural, and scenic resources of the Heritage Area; 
(3)specifies existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(4)includes an inventory of the cultural, educational, historical, natural, recreational, and scenic resources of the Heritage Area and associated sites relating to the stories and themes of the region that should be protected, enhanced, managed or developed; 
(5)recommends policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect the cultural, educational, historic, natural, recreational, and scenic resources of the Heritage Area; 
(6)describes a program of implementation for the Plan, including— 
(A)performance goals; 
(B)plans for resource protection, enhancement, and interpretation; and 
(C)specific commitments for implementation that have been made by the Alliance or any government, organization, business, or individual in the Heritage Area; 
(7)includes an analysis of, and recommendations for, ways in which Federal, State, and local programs may best be coordinated to further the purposes of this Act, including an analysis of the role of the National Park Service and other Federal agencies associated with the Heritage Area; and 
(8)includes a business plan that— 
(A)describes the role, operation, financing, and functions of— 
(i)the Alliance; and 
(ii)each of the major activities included in the Plan; and 
(B)provides adequate assurances that the Alliance has the partnerships and financial and other resources necessary to implement the Plan. 
(b)Termination of fundingIf the Plan is not submitted to the Secretary in accordance with this section, the Secretary shall not provide to the Alliance any additional financial assistance under this Act until the Plan is submitted to and approved by the Secretary under this section. 
(c)Approval of plan 
(1)ReviewNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the Governor, shall review and approve or disapprove the Plan. 
(2)CriteriaIn determining whether to approve the Plan, the Secretary shall consider whether— 
(A)the Alliance is representing the diverse interests of the Heritage Area, including— 
(i)governments; 
(ii)natural and historic resource protection organizations; 
(iii)educational institutions; 
(iv)businesses; 
(v)recreational organizations; 
(vi)community residents; and 
(vii)private property owners; 
(B)the Alliance provided adequate opportunity, workshops, and hearings for public and governmental involvement in the preparation of the Plan; 
(C)the Alliance includes provisions for at least semiannual public meetings to ensure adequate implementation of the Plan; 
(D)the resource protection and interpretation strategies in the Plan would adequately protect, enhance, and interpret the cultural, historic, natural, and scenic resources of the Heritage Area; 
(E)the Plan would adversely affect any activities authorized on Federal land under public land laws or land use plans; 
(F)the Alliance has demonstrated financial capability, in partnership with others, to carry out the Plan; 
(G)the Secretary has received adequate assurances from the appropriate State and local officials, the support of which is needed to ensure the effective implementation of the State and local aspects of the Plan; and 
(H)the Plan demonstrates partnerships among the Alliance, Federal, State, and local governments, regional planning organizations, nonprofit organizations, or private-sector parties for implementation of the Plan. 
(3)Action following disapprovalIf the Secretary disapproves the Plan under paragraph (1), the Secretary shall— 
(A)advise the Alliance in writing of the reasons for the disapproval; 
(B)make recommendations for revisions to the Plan; and 
(C)not later than 180 days after the date of receipt of a proposed revision to the Plan, approve or disapprove the proposed revision. 
(4)Amendments 
(A)In generalThe Secretary shall review and approve or disapprove each amendment to the Plan that the Secretary determines may substantially alter the purposes of the Heritage Area. 
(B)Use of fundsFunds made available under this Act shall not be expended by the management entity to implement an amendment described in subparagraph (A) until the Secretary approves the amendment.. 
(b)Conforming AmendmentsThe Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by redesignating sections 110, 111, 112, and 113 as sections 106, 107, 108, and 110, respectively. 
5.Duties and authorities of the Secretary of the Interior 
Section 106 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as redesignated by section 4(b)) is amended— 
(1)by striking the heading and inserting the following: 
 
106.Duties and authorities of the secretary; 
(2)by striking subsections (a) and (c); 
(3)by redesignating subsection (b) as subsection (a); 
(4)in subsection (a) (as redesignated by paragraph (2))— 
(A)by striking Commission each place it appears and inserting Alliance; and 
(B)by striking section 108 and inserting section 105; and 
(5)by adding at the end the following: 
 
(b)Cooperative agreements 
(1)In generalThe Secretary may enter into cooperative agreements with the Alliance for the purpose of carrying out the Plan. 
(2)RequirementsAny cooperative agreement shall, at a minimum, establish procedures for providing notice to the Alliance of any action that may affect the implementation of the Plan.. 
6.Other Federal entities 
Section 107 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as redesignated by section 4(b)) is amended— 
(1)in subsection (a), by striking section 112 and inserting section 108; 
(2)by striking Corridor each place it appears and inserting Heritage Area; 
(3)by striking Commission each place it appears and inserting Alliance; and 
(4)by striking Cache La Poudre each place it appears and inserting Cache la Poudre. 
7.Effect on environmental and other standards, restrictions, and savings provisions 
Section 108 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as redesignated by section 4(b)) is amended— 
(1)in subsection (a)(1), by adding at the end the following: No privately owned property shall be preserved, conserved, or promoted by the Plan unless and until the owner of that private property gives the Alliance written consent for such preservation, conservation, or promotion after receiving written notification from the Alliance of the proposed preservation, conservation, or promotion.;  
(2)by striking subsections (c) and (d) and inserting the following: 
 
(c)Savings provisionNothing in this Act— 
(1)diminishes, enlarges, or modifies a right of a Federal agency, State agency, or political subdivision of the State— 
(A)to exercise civil and criminal jurisdiction within the Heritage Area; or 
(B)to tax persons, corporations, franchises, or property, including minerals and other interests in or on land or water within the urban portions of the Heritage Area; 
(2)authorizes the regulation of private land in the Heritage Area; 
(3)authorizes the imposition of any mandatory streamflow requirements in the Heritage Area; 
(4)creates an express or implied Federal reserved water right; 
(5)imposes any Federal water quality standard within or upstream of the Heritage Area that is more restrictive than would be applicable had the Heritage Area not been established; or 
(6)prevents the State of Colorado from acquiring an instream flow through the Heritage Area under the terms, conditions, and limitations of State law to assist in protecting the natural environment to the extent and for the purposes authorized by State law.;  
(3)by striking Corridor each place it appears and inserting Heritage Area; and 
(4)by striking Commission each place it appears and inserting Alliance. 
8.Private property protectionsThe Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by inserting after section 108 (as redesignated by section 4(b) and amended by section 7) the following: 
 
109.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this Act shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Effect of establishmentThe boundaries designated for the Heritage Area represent the area within which Federal funds appropriated pursuant to the authorization of appropriations in section 110 may be expended. The establishment of the Heritage Area and its boundaries shall not be construed to provide any nonexisting regulatory authority on land use within the Heritage Area or its viewshed by the Secretary, the National Park Service, or the Alliance.. 
9.Authorization of appropriations 
Section 110 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) (as redesignated by section 4(b)) is amended to read as follows: 
 
110.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act— 
(1)not more than $100,000 for any fiscal year; and 
(2)not more than a total of $1,000,000. 
(b)AvailabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
(c)Matching funds 
(1)In generalAs a condition of providing a grant under this Act to the Alliance, the Secretary shall require that the Alliance provide matching funds equal to the amount of the grant. 
(2)FormMatching funds— 
(A)shall be from non-Federal sources; and 
(B)may be made in the form of in-kind contributions of goods or services fairly valued. 
(d)Administrative expensesNot more than 5 percent of the funds appropriated pursuant to the authorization of appropriations in subsection (a) for a fiscal year may be used by the Secretary for technical assistance, oversight, and administrative purposes.. 
10.Termination of authority; references in law 
The Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by adding at the end the following: 
 
111.References 
(a)Federal laws and documentsAny reference in any law (other than this Act), regulation, document, record, map, or other paper of the United States to Cache La Poudre River Corridor or Cache La Poudre Corridor shall be considered to be a reference to the Cache la Poudre River National Heritage Area. 
(b)Other signs and noticesAny directional or official sign or notice relating to Cache La Poudre River Corridor or Cache La Poudre Corridor shall be considered to be a reference to the Cache la Poudre River National Heritage Area. 
112.Termination of authorityThe authority of the Secretary to provide financial assistance to the Alliance (excluding technical assistance and administrative oversight) under this Act shall terminate 10 years after the date of enactment of the Cache la Poudre River National Heritage Area Technical Amendments Act of 2005. . 
 
